                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                   :       CIVIL ACTION
                                   :
              v.                   :
                                   :
NEPTUNE INVESTORS, LLC, et al.     :       NO. 20-452

                             MEMORANDUM

Bartle, J.                                          May 24, 2021

          Before the court is the motion of plaintiff Warren

Hill LLC (“plaintiff”) for partial summary judgment as to

liability pursuant to Rule 56 of the Federal Rules of Civil

Procedure.

          Warren Hill has sued defendants Neptune Investors LLC,

AHG Group LLC, AHG Group Holdings LLC, HFP Investors LLC,

Gorovitz Family Limited Partnership, Gene Harris, and CHGO Real

Estate Consulting Group LLC (“defendants”) in this diversity

action under the Pennsylvania Uniform Voidable Transactions Act,

12 Pa. C.S. §§ 5101 et seq. (“PUVTA”), and for unjust

enrichment.   Warren Hill seeks to recover assets from defendants

that it claims SFR Equities LLC (“SFR”) fraudulently transferred

to defendants to avoid paying the judgment in an underlying case

between Warren Hill and SFR.     See Warren Hill, LLC v. SFR

Equities, LLC, Civil Action No. 18-1228.
         On December 15, 2020 the court, after a hearing,

granted a preliminary injunction in this action in favor of

Warren Hill and enjoined defendants from transferring or

otherwise alienating assets with the value of $8,523,630 without

approval of the court unless defendants chose to post a security

bond in the same amount.   See Doc. #98.   The court found that

Warren Hill had a reasonable probability of success on the

merits and that Warren Hill would be irreparably harmed without

the entry of a preliminary injunction as defendants were

reasonably likely to dissipate their assets.     Moreover, the harm

to Warren Hill without injunctive relief would outweigh any harm

to defendants if such relief were granted.     Finally, the court’s

decision served the public interest.   See Reilly v. City of

Harrisburg, 858 F.3d 173, 176-79 (3d Cir. 2017).

         Warren Hill now moves for summary judgment on

liability under the PUVTA based in part on the court’s findings

and conclusions in granting the preliminary injunction.     Our

Court of Appeals has made clear that it is inappropriate for a

district court to consider on summary judgment the credibility

findings it made when it decided a motion for preliminary

injunction.   Country Floors, Inc. v. A P’ship Composed of Gepner

& Ford, 930 F.2d 1056, 1061 (3d Cir. 1991).     As the Court of

Appeals has explained, “the considerations that determine a



                                 2
motion for preliminary injunction are foreign to those that

govern decision on a motion for summary judgment.”    Id. at 1062.

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    The movant has the initial burden of showing an absence

of genuine issues of material fact.    Celotex, 477 U.S. at 323.

We must view the facts and draw all inferences in favor of the

nonmoving party.    See In re Flat Glass Antitrust Litig., 385

F.3d 350, 357 (3d Cir. 2004).    Under the requirements of Rule

56, “credibility evaluations are inappropriate in deciding a

motion for summary judgment.”    Country Floors, Inc., 930 F.2d

at 1061.

           Part of the dispute between the parties at the

preliminary injunction hearing concerned the conflicting

testimony of their respective experts on the solvency of SFR as

a result of the disputed transactions.    In deciding to grant

preliminary injunction against defendants, the court found

credible the testimony of Warren Hill’s expert, Jeffrey

Buchakjian, that SFR was insolvent as of January 1, 2018.      It

found the contrary testimony of defendants’ expert, Kevin

Couillard, not to be credible.    Since that time this court has

                                  3
ruled that Couillard’s testimony will not be precluded at trial

under Rules 702 and 703 of the Federal Rules of Evidence.       See

Doc. #127; see also Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579 (1993).   At that juncture it will be for the jury to

decide on his credibility.   The court may not resolve on summary

judgment disputes between experts on relevant factual issues.

See Fed. Labs., Inc. v. Barringer Research Ltd., 696 F.2d 271,

274 (3d Cir. 1982).   As there are factual disputes regarding the

solvency of SFR, genuine disputes of material facts exist in

this matter for the jury to resolve.

           There are also genuine disputes of material facts with

respect to other evidence relevant to whether defendants engaged

in actual or constructive fraud.       It is not for the court to

“weigh the evidence and determine the truth of the matter

itself.”   Country Floors, Inc., 930 F.2d at 1062.      Again, it is

a matter for the jury to decide.




                                   4
